                                                                                       FILED
                                                                              2020 Mar-30 AM 08:24
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION


 JAMES ALTON KINCADE,                     }
                                          }
       Plaintiff,                         }
                                          }
 v.                                       }   Case No.: 5:19-cv-00233-MHH
                                          }
 ANDREW SAUL,                             }
 Commissioner of the                      }
 Social Security Administration,          }
                                          }
       Defendant.                         }


                          MEMORANDUM OPINION

      Pursuant to 42 U.S.C. § 405(g), plaintiff James Alton Kincade seeks judicial

review of a final adverse decision of the Commissioner of Social Security. The

Commissioner denied Mr. Kincade’s claim for disability insurance benefits. For the

reasons stated below, the Court affirms the Commissioner’s decision because

substantial evidence supports the decision.

I.    PROCEDURAL HISTORY

      Mr. Kincade applied for disability insurance benefits. (Doc. 6-5, p. 15). He

alleges that his disability began on May 27, 2016.      (Doc. 6-5, p. 15).    The

Commissioner initially denied Mr. Kincade’s claim. (Doc. 6-5, p. 15). Mr. Kincade

requested a hearing before an Administrative Law Judge (ALJ). (Doc. 6-6, p. 13).
The ALJ issued an unfavorable decision. (Doc. 6-3, pp. 18-29). The Appeals

Council declined Mr. Kincade’s request for review, making the Commissioner’s

decision final for this Court’s review. (Doc. 6-3, p. 2). See 42 U.S.C. § 405(g).

II.   STANDARD OF REVIEW

      The scope of review in this matter is limited. “When, as in this case, the ALJ

denies benefits and the Appeals Council denies review,” a district court “review[s]

the ALJ’s ‘factual findings with deference’ and [his] ‘legal conclusions with close

scrutiny.’” Riggs v. Comm’r of Soc. Sec., 522 Fed. Appx. 509, 510-11 (11th Cir.

2013) (quoting Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001)).

      The Court must determine whether there is substantial evidence in the record

to support the ALJ’s factual findings. “Substantial evidence is more than a scintilla

and is such relevant evidence as a reasonable person would accept as adequate to

support a conclusion.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th

Cir. 2004). In evaluating the administrative record, a district court may not “decide

the facts anew, reweigh the evidence,” or substitute its judgment for that of the ALJ.

Winschel v. Comm’r of Soc. Sec. Admin., 631 F.3d 1176, 1178 (11th Cir. 2011)

(internal quotations and citation omitted). If substantial evidence supports the ALJ’s

factual findings, then a district court “must affirm even if the evidence preponderates

against the Commissioner’s findings.” Costigan v. Comm’r, Soc. Sec. Admin., 603

Fed. Appx. 783, 786 (11th Cir. 2015) (citing Crawford, 363 F.3d at 1158).


                                          2
       With respect to the ALJ’s legal conclusions, the Court must determine

whether the ALJ applied the correct legal standards. If a district court finds an error

in the ALJ’s application of the law, or if the court finds that the ALJ failed to provide

sufficient reasoning to demonstrate that the ALJ conducted a proper legal analysis,

then a district court must reverse the ALJ’s decision. Cornelius v. Sullivan, 936 F.2d

1143, 1145-46 (11th Cir. 1991).

III.   SUMMARY OF THE ALJ’S DECISION

       To determine whether a claimant has proven that he is disabled, an ALJ

follows a five-step sequential evaluation process. The ALJ considers:

       (1) whether the claimant is currently engaged in substantial gainful
       activity; (2) whether the claimant has a severe impairment or
       combination of impairments; (3) whether the impairment meets or
       equals the severity of the specified impairments in the Listing of
       Impairments; (4) based on a residual functional capacity (“RFC”)
       assessment, whether the claimant can perform any of his or her past
       relevant work despite the impairment; and (5) whether there are
       significant numbers of jobs in the national economy that the claimant
       can perform given the claimant’s RFC, age, education, and work
       experience.
Winschel, 631 F.3d at 1178.

       The ALJ determined that Mr. Kincade met the Social Security Act’s insured

status requirements through December 31, 2021, and that Mr. Kincade had not

engaged in substantial gainful activity since the alleged onset date of May 27, 2016.

(Doc. 6-3, p. 20). The ALJ determined that Mr. Kincade was suffering from the

following severe impairments: hearing loss not treated with cochlear implantation,

                                           3
vestibular system disorder, and Meniere’s disease. (Doc. 6-3, p. 21). 1 The ALJ

found that Mr. Kincade had the following non-severe impairments: hypertension,

unspecified abdominal pain, cholelithiasis, gastroesophageal reflux disease without

esophagitis, unspecified liver disorder, and affective order, including mild recurrent

major depression and generalized anxiety disorder. (Doc. 6-3, pp. 21-22).2 Based

on a review of the medical evidence, the ALJ concluded that Mr. Kincade did not

have an impairment or combination of impairments that met or medically equaled

the severity of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1.

(Doc. 6-3, p. 23).

       Given Mr. Kincade’s impairments, the ALJ evaluated his residual functional

capacity. The ALJ determined that Mr. Kincade had the RFC to perform light work

as defined in 20 C.F.R. § 404.1567(b) with restrictions. (Doc. 6-3, p. 23).



1
  “A cochlear implant is a small electronic device that electrically stimulates the cochlear nerve
(nerve     for   hearing).”         https://www.hopkinsmedicine.org/health/treatment-tests-and-
therapies/cochlear-implant-surgery (last visited Feb. 27, 2020).

The vestibular system is the “link between [a person’s] inner ear . . . and brain [that] helps [with]
balance when . . . get[ting] out of bed or walk[ing] over rough ground.” Symptoms of a person
with vestibular disorder may include dizziness, trouble balancing, and hearing and vision
problems. https://www.webmd.com/brain/vestibular-disorders-facts#1 (last visited Feb. 27,
2020).

“Meniere’s disease is a disorder of the inner ear that can lead to dizzy spells (vertigo) and hearing
loss.” https://www.mayoclinic.org/diseases-conditions/menieres-disease/symptoms-causes/syc-
20374910 (last visited Feb. 27, 2020).
2
 “Choledocholithiasis refers to the presence of one or more gallstones in the common bile duct
(CBD).” https://emedicine.medscape.com/article/175667-overview (last visited Feb. 27, 2020).
                                                 4
      Light work involves lifting no more than 20 pounds at a time with
      frequent lifting or carrying of objects weighing up to 10 pounds. Even
      though the weight lifted may be very little, a job is in this category when
      it requires a good deal of walking or standing, or when it involves
      sitting most of the time with some pushing and pulling of arm or leg
      controls. To be considered capable of performing a full or wide range
      of light work, [a claimant] must have the ability to do substantially all
      of these activities. If someone can do light work, . . . [normally] he or
      she can also do sedentary work, unless there are additional limiting
      factors such as loss of fine dexterity or inability to sit for long periods
      of time.

20 C.F.R. § 416.967(b). The ALJ limited Mr. Kincade to lifting, carrying, pushing,

or pulling 20 pounds occasionally and ten pounds frequently. (Doc. 6-3, p. 23). In

an eight-hour day with normal breaks, the ALJ restricted Mr. Kincade to six hours

of sitting, standing, and walking. (Doc. 6-3, p. 23). The ALJ precluded Mr. Kincade

from using ramps, stairs, ladders, ropes, and scaffolds and working on moving or

unguarded machinery or in unprotected heights or environments with extreme

temperatures, humidity, vibration, or noise. (Doc. 6-3, p. 14). The ALJ limited Mr.

Kincade to occasional balancing, stooping, kneeling, crouching, and crawling. (Doc.

6-3, p. 23). The ALJ found that Mr. Kincade would have “difficulty hearing in

manufacturing plants and heavy traffic” but would “not pose a threat to self or

others.” (Doc. 6-3, p. 23).

      Based on this RFC, the ALJ concluded that Mr. Kincade could not perform

his past relevant work. (Doc. 6-3, p. 27). Relying on testimony from a vocational

expert, the ALJ found that jobs exist in the national economy that Mr. Kincade could


                                          5
perform, including small parts assembler, garment sorter, and router. (Doc. 6-3, p.

28). Accordingly, the ALJ determined that Mr. Kincade was not under a disability

within the meaning of the Social Security Act. (Doc. 6-3, p. 29).

IV.       ANALYSIS

          In determining Mr. Kincade’s RFC, the ALJ assigned little weight to Dr.

Simpson’s medical source opinion. (Doc. 6-3, p. 26). The ALJ found that Mr.

Kincade’s daily activity evidence supported her RFC finding. (Doc. 6-3, p. 27). Mr.

Kincade challenges these aspects of the ALJ’s decision. (Doc. 8, p. 1). The Court

begins with a summary of Mr. Kincade’s medical records and then considers each

issue in turn.

          A.     Mr. Kincade’s Medical Records 3

          The record contains limited information about Mr. Kincade’s early Meniere’s

treatment history. In July 2004, Mr. Kincade saw Dr. Simpson, an otolaryngologist

with ENT Associates of Alabama, P.C. Mr. Kincade complained of a Meniere’s

flare-up in the right ear. (Doc. 6-10, pp. 10, 58). Dr. Simpson noted that earlier in

2004, Mr. Kincade had seen Dr. Bhuta, another physician practicing with ENT

Associates. (Doc. 6-10, p. 58). 4 Dr. Simpson stated on the July 2004 treatment


3
  The Court has reviewed but not summarized Mr. Kincade’s complete medical file. In this
opinion, the Court discusses records that are relevant to Mr. Kincade’s challenge of the ALJ’s
treatment of Dr. Simpson’s opinion.
4
    Dr. Bhuta’s treatment notes are not part of the record.


                                                   6
document that “a couple of years” had passed since Mr. Kincade had seen him for

Meniere’s symptoms. (Doc. 6-10, p. 58).

       Under the 2004 treatment regimen, Mr. Kincade reported that his left ear had

been “doing pretty well” and that his vertigo had improved. (Doc. 6-10, p. 58).

According to Mr. Kincade, his episodes of vertigo occurred daily and lasted one

hour. (Doc. 6-10, p. 58). Mr. Kincade stated that he had noticed some hearing loss.

(Doc. 6-10, p. 58).

       Dr. Simpson detected an improvement in Mr. Kincade’s left ear and a hydrops

pattern in the right ear.       (Doc. 6-10, p. 58).5        Dr. Simpson summarized his

impressions:

       I think [Mr. Kincade] has bilateral Meniere’s although just the right ear
       is acting up right now. Responding. The right ear is better than last
       time so we are going to continue all the medicines Dr. Bhuta started
       along with adding meclizine PRN for the dizziness. I do want to go
       ahead with some additional blood work. Will test him for IgG molds
       and will go ahead with IgE inhalants. If significant positives on one or
       both of these then shots could be a very good option as we have already
       seen support for this being bilateral Meniere’s and not just unilateral
       case.

(capitalization omitted). 6 Dr. Simpson instructed Mr. Kincade to return in two

weeks. (Doc. 6-10, p. 58).



5
  “Hydrops means that the pressure in the inner ear is elevated.” https://www.dizziness-and-
balance.com/disorders/menieres/hydrops.html (last visited Mar. 2, 2020).
6
  Meclizine is an antihistamine . . . . used to treat symptoms of vertigo (dizziness or spinning
sensation) caused by disease that affects [the] inner ear.” https://www.drugs.com/meclizine.html
                                               7
       More than ten years later, Mr. Kincade saw Dr. Morgan in early May 2015

and complained of several months of dizziness and decreased hearing or “fullness”

in the left ear without improvement in recent days. (Doc. 6-10, p. 52). Mr. Kincade

also complained of “spinning vertigo” that occurred when he was in bed. (Doc. 6-

10, p. 52). According to the treatment record, Mr. Kincade’s Meniere’s disease was

“moderate,” and Mr. Kincade had experienced symptoms for ten years. (Doc. 6-10,

p. 52).

       Mr. Kincade reported other symptoms including roaring, buzzing, pressure,

and pain in the ears, difficulty understanding, imbalance, lightheadedness, spinning,

unsteadiness, and nausea. (Doc. 6-10, p. 53). Dr. Morgan noted that Mr. Kincade

had “hearing to conversational voice,” normal limits of the auditory canals and the

tympanic membrane, and no lesions or tenderness.              (Doc. 6-10, p. 54).      Mr.

Kincade’s audiogram results “show[ed] hearing loss in both ears,” discrimination of

76% in the right ear, and 84% in the left ear. (Doc. 6-10, p. 54). Dr. Morgan

prescribed Zofran (one 4 mg tablet every 12 hours) for nausea, Antivert (one 25 mg

tablet twice daily as needed), and prednisone (three 10 mg tablets for three mornings;

then two tablets for three mornings).            (Doc. 6-10, pp. 54-55).7     Dr. Morgan


(last visited Mar. 2, 2020).     PRN is an “abbreviation meaning ‘when necessary.’”
https://www.medicinenet.com/script/main/art.asp?articlekey=8309 (last visited Mar. 2, 2020).
7
   Zofran “is used alone or with other medications to prevent nausea and vomiting.”
https://www.webmd.com/drugs/2/drug-30/zofran-oral/details (last visited Mar. 4, 2020).


                                             8
recommended that Mr. Kincade drink more fluids and consume less salt and

processed foods. (Doc. 6-10, p. 55). Dr. Morgan instructed Mr. Kincade to return

in seven days. (Doc. 6-10, p. 55).

       Mr. Kincade followed up with Dr. Morgan in mid-May 2015. (Doc. 6-10, p.

47). Mr. Kincade reported that he was “doing better” but that he still had problems.

(Doc. 6-10, p. 47). Mr. Kincade stated that he had reduced salt and increased fluids.

(Doc. 6-10, p. 47). Mr. Kincade denied roaring, buzzing, pressure, and pain in the

ears; difficulty understanding; imbalance, and lightheadedness, spinning,

unsteadiness, and nausea. (Doc. 6-10, pp. 47-48). Mr. Kincade’s audiogram

revealed improved hearing in the left ear and no change in the right ear. (Doc. 6-10,

p. 48). Dr. Morgan scheduled Mr. Kincade for an MRI and instructed Mr. Kincade

to return in one week. (Doc. 6-10, p. 48). Mr. Kincade’s medication plan included

prednisone and hydrochlorothiazide. (Doc. 6-10, p. 49).

       In late May 2015, Mr. Kincade saw Dr. Morgan and complained of tinnitus.

(Doc. 6-10, p. 40).8 According to the record of Mr. Kincade’s visit, Mr. Kincade

stated that he “fe[lt] like he [was] better.” (Doc. 6-10, p. 40). Mr. Kincade denied


“Antivert is used to treat or prevent nausea, vomiting,                         and    dizziness.”
https://www.drugs.com/antivert.html (last visited Mar. 4, 2020).

Prednisone is a corticosteroid “used to treat conditions such as . . . severe allergies.”
https://www.medicinenet.com/prednisone-oral/article.htm (last visited Mar. 4, 2020).
8
 “Tinnitus is the perception of noise or ringing in the ears.” https://www.mayoclinic.org/diseases-
conditions/tinnitus/symptoms-causes/syc-20350156 (last visited Mar. 5, 2020).
                                                9
roaring, buzzing, pressure, and pain in the ears; difficulty understanding; and

imbalance, lightheadedness, spinning, unsteadiness, and nausea. (Doc. 6-10, pp. 40-

41). Dr. Morgan told Mr. Kincade that the results of the MRI were negative. (Doc.

6-10, pp. 40; see Doc. 6-10, pp. 44-45). Mr. Kincade’s audiogram showed hearing

improvement of “almost normal” for low frequencies in the left ear. (Doc. 6-10, p.

41). According to the audiogram, Mr. Kincade was experiencing high frequency

hearing loss bilaterally. (Doc. 6-10, p. 42). The discrimination level of Mr.

Kincade’s right ear had decreased from 76% to 60%. (Doc. 6-10, pp. 42, 54). Dr.

Morgan instructed Mr. Kincade to take hydrochlorothiazide and return if the

problems continued. (Doc. 6-10, p. 42).

      Mr. Kincade returned to ENT Associates and complained of dizziness to Dr.

Morgan in March 2016. (Doc. 6-10, p. 34). According to Mr. Kincade, dizziness

caused him “to lay[] in bed for a while.” (Doc. 6-10, p. 34). Mr. Kincade denied

nausea. (Doc. 6-10, p. 35). Dr. Morgan reported that Mr. Kincade had “a long term

history of Meniere’s” but that the practice group had not seen Mr. Kincade “in almost

a year.” (Doc. 6-10, p. 34). Dr. Morgan noted that Mr. Kincade “did not get dizzy,”

but an audiologist observed “increased dizziness” when she tested Mr. Kincade’s

middle ear. (Doc. 6-10, pp. 34, 38). On another testing record, the audiologist noted

that Mr. Kincade complained of “increased ringing.” (Doc. 6-10, p. 39). Mr.

Kincade’s medications included hydrochlorothiazide, prednisone, and Valium.


                                          10
(Doc. 6-10, p. 36). Dr. Morgan classified the results of Mr. Kincade’s tympanogram

as type “A”.        (Doc. 6-10, p. 36).9         Dr. Morgan assessed “severe bilateral

sensorineural hearing loss” with asymmetrical loss of the right side. (Doc. 6-10, p.

36). Dr. Morgan instructed Mr. Kincade to return if the symptoms got worse. (Doc.

6-10, p. 37).

        In mid-March 2016, Dr. Morgan signed a Family and Medical Leave Act

form certifying that Mr. Kincade would be unable to perform job functions and

would need to take leave when he experienced a flare-up. (Doc. 6-10, pp. 72-73).

According to the FMLA document, the symptoms from a flare-up would preclude

Mr. Kincade from “stooping, bending, [and making] sudden movements” and would

make it “medically necessary for [him] to be absent from work.” (Doc. 6-10, p. 73).

The frequency and duration of Mr. Kincade’s flare-ups were “unknown.” (Doc. 6-

10, p. 73).

       Mr. Kincade returned to Dr. Morgan in June 2016 and complained of

dizziness, hearing loss, tinnitus, difficulty understanding, imbalance, spinning,

unsteadiness, and nausea. (Doc. 6-10, p. 28). According to Mr. Kincade, his

problems coincided with traveling to the beach two weeks earlier. (Doc. 6-10, p.




9
 “Tympanometry, or measurement of the acoustic immittance of the ear, obtains information about
the state of the middle ear as a function of ear canal pressure. . . . Type A tympanogram indicates
normal      middle     ear     status.”        https://www.sciencedirect.com/topics/medicine-and-
dentistry/tympanometry (last visited Mar. 4, 2020).
                                                11
28). Mr. Kincade stated that medication had helped his tinnitus for a time but that

the tinnitus “ha[d] gotten worse.” Mr. Kincade reported that tinnitus “happen[ed]

more often.” (Doc. 6-10, p. 28). Dr. Morgan diagnosed Mr. Kincade with Meniere’s

disease and bilateral hearing loss. (Doc. 6-10, p. 30). Dr. Morgan started Mr.

Kincade on Valium and steroids, refilled the prednisone prescription, and planned

to discuss Mr. Kincade’s case with Dr. Simpson. (Doc. 6-10, p. 30). Dr. Morgan

instructed Mr. Kincade to return if the problems persisted. (Doc. 6-10, p. 30).

      In July 2016, Mr. Kincade saw Dr. Morgan and complained of vertigo and

the Meniere’s disease “getting worse.” (Doc. 6-10, p. 11). Dr. Morgan stated that

Valium and steroids had not eased Mr. Kincade’s symptoms. (Doc. 6-10, p. 11).

Dr. Morgan reported that Mr. Kincade’s VNG showed “abnormal optokinetics

which could be CNS or pharmacological.”          (Doc. 6-10, p. 11). Dr. Morgan

instructed Mr. Kincade “to move his head minimally” because peripheral positional

changes suggested “possible benign positional vertigo.” (Doc. 6-10, p. 11). Dr.

Morgan noted that Mr. Kincade might need a new MRI if his condition declined.

(Doc. 6-10, p. 11).

      In early October 2016, Mr. Kincade visited Dr. Meadows, a physician with

Cullman Primary Care’s psychiatric practice. (Doc. 6-11, pp. 29, 43-44). Mr.

Kincade reported his Meniere’s diagnosis and complained of tinnitus, hearing loss

in the right ear, vertigo, nausea, and “issues with balance.” (Doc. 6-11, p. 44). Mr.


                                         12
Kincade stated that he “ha[d] trouble judging” which lane the car was in during a

beach trip and stopped driving and working because of his Meniere’s symptoms.

(Doc. 6-11, p. 44). Mr. Kincade reported taking HTCZ and aspirin. (Doc. 6-11, p.

44). Dr. Meadows noted that Mr. Kincade had a “[h]istory of Meniere’s disease with

significant vertigo[,] nausea[, and] multiple failed treatments.” (Doc. 6-11, p. 44).

       In October 2016, Mr. Kincade followed up with Dr. Simpson and complained

of mild, intermittent bilateral hearing loss, difficulty understanding, imbalance,

lightheadedness, spinning, unsteadiness, and nausea. (Doc. 6-10, pp. 64, 65). Mr.

Kincade also reported experiencing intermittent dizzy spells that lasted several hours

and ringing in his left ear. (Doc. 6-10, p. 64). Dr. Simpson noted that Mr. Kincade

had sought treatment for similar symptoms and received a bilateral Meniere’s

diagnosis 12 years earlier. (Doc. 6-10, p. 64).

       Dr. Simpson stated that Mr. Kincade’s right ear may have “reached a burn out

stage” and that the left ear had “gotten clearly worse.” (Doc. 6-10, p. 64). Dr.

Simpson reviewed an August 2016 MRI film and did not locate anything to address.

(Doc. 6-10, p. 64). Dr. Simpson noted that the videonystagmography (VNG) results

suggested “more central findings.” (Doc. 6-10, p. 64).10 According to Dr. Simpson,



10
   “Videonystagmography (VNG) is a test that measures a type of involuntary eye movement
called nystagmus. . . . VNG is used to find out if [a person] ha[s] a disorder of the vestibular system
(the balance structures in [the] inner ear) or in the part of the brain that controls balance.”
https://medlineplus.gov/lab-tests/videonystagmography-vng/ (last visited Mar. 2, 2020).


                                                  13
the “bilateral involvement” could account for the centralized interpretation of the

VNG. (Doc. 6-10, p. 64).

        Dr. Simpson observed that Mr. Kincade had “no ataxia, fine coordination

within the normal limits,” and a “normal gait.” (Doc. 6-10, p. 67). 11 Mr. Kincade’s

audiogram results showed an improved discrimination score, but other scores were

lower. (Doc. 6-10, p. 67). Dr. Simpson’s diagnoses were Meniere’s disease and

bilateral and right sensorineural hearing loss. (Doc. 6-10, p. 67). Dr. Simpson told

Mr. Kincade that bilateral cases “often [have] a systemic component such as allergy,

autoimmune, or thyroid, etc.” (Doc. 6-10, p. 67) (capitalization omitted). Dr.

Simpson instructed Mr. Kincade to plan for allergy testing and take

hydrochlorothiazide (one 25 mg tablet daily) and Zyrtec (one over-the-counter tablet

nightly). (Doc. 6-10, p. 67).12 Dr. Simpson recommended against ear surgery unless

Mr. Kincade’s condition continued to deteriorate. Dr. Simpson told Mr. Kincade to

return in two weeks. (Doc. 6-10, p. 67).


11
   “Ataxia is typically defined as the presence of abnormal, uncoordinated movements. This usage
describes signs [and] symptoms without reference to specific disease. An unsteady, staggering gait
is described as an ataxic gait because walking is uncoordinated and appears to be ‘not ordered.’”
https://www.hopkinsmedicine.org/neurology_neurosurgery/centers_clinics/ataxia/conditions/
(last visited Mar. 3, 2020).
12
   “HCTZ (hydrochlorothiazide) is a thiazide diuretic (water pill) that helps prevent [a person’s]
body from absorbing too much salt, which can cause fluid retention.”
https://www.drugs.com/hctz.html (last visited Mar. 3, 2020).

“Zyrtec (cetirizine) is an antihistamine that reduces the effects of natural chemical histamine in the
body.” https://www.drugs.com/zyrtec.html (last visited Mar. 3, 2020).


                                                 14
       In November 2016, Mr. Kincade saw Dr. Simpson and complained of mild,

intermittent bilateral hearing loss. (Doc. 6-10, p. 60). Mr. Kincade reported that he

was “doing so-so” and that he had no associated symptoms. (Doc. 6-10, p. 60). Mr.

Kincade stated that he was “a little bit more stable” but that he had fluctuating

hearing and balance. (Doc. 6-10, p. 60). Dr. Simpson reported improvement in the

audio frequency level and speech recognition threshold (SRT) in Mr. Kincade’s left

ear. (Doc. 6-10, p. 60). 13 Dr. Simpson noted that the discrimination rating in Mr.

Kincade’s left ear had decreased by one word. (Doc. 6-10, p. 60).

       Dr. Simpson reported “unchanged and unremarkable” ENT findings. (Doc.

6-10, p. 61) (capitalization omitted). Dr. Simpson wrote:

       We think we are dealing with bilateral Meniere’s. The VNG
       [videonystagmography] was a little bit hard to interpret which could
       mean either that there is bilateral involvement for the inner ears or
       perhaps a central component as well. Perhaps the central mechanisms
       are having some difficult compensating for the other issues. [Mr.
       Kincade] is certainly a candidate for a dex perfusion. I would not lean
       toward gentamicin at all in a case like this with that previous VNG, but
       dex is reasonable in the left ear. It is [Mr. Kincade’s] better ear though
       by far and so we have to be very careful about instrumenting that ear.
       With the trend of improvement, I would not do it yet.

(Doc. 6-10, p. 61). Dr. Simpson recommended allergy testing. Mr. Kincade stated

that he needed to wait for one month for allergy testing for financial reasons. (Doc.


13
   “The SRT is defined as the lowest hearing level at which the patient correctly repeats 50% of a
list of spondaic words.” https://medical-dictionary.thefreedictionary.com/SRT (last visited Mar.
2, 2020).


                                               15
6-10, p. 61). Dr. Simpson instructed Mr. Kincade to take the diuretic and Zyrtec

regularly and meclizine as needed for a “sudden onset” of vertigo and to return in

two months unless he (Mr. Kincade) experienced “a clear cut worsening trend.”

(Doc. 6-10, pp. 61-62). 14

       Mr. Kincade returned to Dr. Simpson in January 2017 and complained of

fluctuating hearing in the left ear. (Doc. 6-10, p. 75). Dr. Simpson indicated that

Mr. Kincade’s ability to hear in the right ear was “pretty much gone.” (Doc. 6-10,

p. 75). Mr. Kincade reported intermittent dizziness. (Doc. 6-10, p. 75).

       Mr. Kincade did not have allergy testing. (Doc. 6-10, p. 75). Dr. Simpson

recommended either identifying and managing the allergies or performing a steroid

perfusion in the left ear. (Doc. 6-10, p. 75). Dr. Simpson advised that Mr. Kincade

should proceed cautiously about surgery on the left hearing ear (Doc. 6-10, p. 76).

Dr. Simpson’s staff investigated the expense of allergy testing based on Mr.

Kincade’s insurance. (Doc. 6-10, p. 76). Mr. Kincade stated that he would decide

later about the “best timing” for that testing. (Doc. 6-10, p. 76). Dr. Simpson gave

Mr. Kincade a steroid injection. (Doc. 6-10, pp. 75, 77).

       In March, April, and June 2017, Mr. Kincade visited Dr. Elliott of Cullman

Primary Care for medication refills. (Doc. 6-11, pp. 6, 7, 13, 23). Mr. Kincade told



14
 Meclizine is the generic name for Antivert. https://www.drugs.com/antivert.html (last visited
Mar. 4, 2020).
                                             16
Dr. Elliott that he had stopped working because of Meniere’s problems and filed for

disability. (Doc. 6-11, pp. 7, 13, 23). According to Dr. Elliott’s treatment records,

Mr. Kincade had “[g]ood exercise habits,” “[n]o physical disability,” and normal

activities of daily living. (Doc. 6-11, pp. 7, 13, 23). Based on Dr. Elliott’s

recommendation, Mr. Kincade completed a stress test in March 2017. (Doc. 6-11,

pp. 19-20).

      In early August 2017, Mr. Kincade stated that he missed an appointment at

Cullman Primary Care because of Meniere’s symptoms and his inability to “get off

the couch.” (Doc. 6-11, pp. 29-39). Also in August 2017, Mr. Kincade visited Dr.

Bluhm for a gastroenterological appointment. (Doc. 6-10, p. 80). After examining

Mr. Kincade, Dr. Bluhm noted that Mr. Kincade had a normal gait and station. (Doc.

6-10, p. 81).

      In October 2017, Dr. Simpson completed a medical source statement for Mr.

Kincade. (Doc. 6-11, pp. 53-55). Dr. Simpson stated that Mr. Kincade was a patient

in 2002 but that 2004 was the date of the oldest treatment note. (Doc. 6-11, p. 53).

After a break in treatment, Dr. Simpson noted that Mr. Kincade returned in 2015

“for inner ear complaints.” (Doc. 6-11, p. 53).

      Dr. Simpson’s diagnoses included “suspected” bilateral Meniere’s disease,

right asymmetrical sensorineural hearing loss, vertigo, dizziness, anxiety,

tremulousness, hypertension, and possible central vertigo and adverse drug effect.


                                         17
(Doc. 6-11, p. 53). Dr. Simpson identified vertigo, nausea/vomiting, malaise, mood

changes, mental confusion/inability to concentrate, tremulousness, nervousness, and

frustration as “symptoms associated with [Mr.] Kincade’s Meniere’s attacks.” (Doc.

6-11, p. 54).

      Dr. Simpson reported that Mr. Kincade’s auditory brainstem response and

abnormal VNG “point[ed] to . . . [a] central source for dizziness.” (Doc. 6-11, p.

53). Dr. Simpson stated that Mr. Kincade planned to see a neurologist because of

the centralized indication. (Doc. 6-11, p. 53). Dr. Simpson provided the following

diagnosis: “Since VNG doesn’t support [an] inner ear source, (which doesn’t prove

it is not inner ear but points elsewhere), would want both the neurology opinion and

additional catecholamine testing.” (Doc. 6-11, p. 55).

      Dr. Simpson stated that Mr. Kincade’s weekly Meniere’s episodes normally

lasted one or two hours but could extend to three or four days. (Doc. 6-11, p. 54).

Dr. Simpson noted that periodically Mr. Kincade experienced increased buzzing in

the left ear before an attack. (Doc. 6-11, p. 54). Dr. Simpson was “uncertain” what

triggered or exacerbated Mr. Kincade’s Meniere’s symptoms. (Doc. 6-11, p. 54).

Dr. Simpson reported that Mr. Kincade’s symptoms from an attack eased over time.

(Doc. 6-11, p. 54). Dr. Simpson denied that a Meniere’s attack would cause days of

“confusion and exhaustion” for Mr. Kincade. (Doc. 6-11, p. 54).




                                         18
      Dr. Simpson listed diuretics, steroids, and vestibular/nausea suppressants as

Mr. Kincade’s medical therapy. (Doc. 6-11, p. 54). According to Dr. Simpson’s

notes, Mr. Kincade’s response to treatment fluctuated with symptoms clearing up

but then recurring. (Doc. 6-11, p. 54). Dr. Simpson opined that Mr. Kincade’s

impairments had or would last 12 months and that a Meniere’s attack would preclude

Mr. Kincade “from performing even basic work activities.” (Doc. 6-11, p. 55). Dr.

Simpson stated that Mr. Kincade would have good and bad days and estimated that

Mr. Kincade would miss work four or more days monthly. (Doc. 6-11, p. 55). Dr.

Simpson noted that this estimate was “not well defined” and was based on Mr.

Kincade’s history that included self-reports of weekly Meniere’s attacks. (Doc. 6-

11, p. 55).

      B.      The ALJ’s Reasoning

      The ALJ gave little weight to Dr. Simpson’s opinion. (Doc. 6-3, p. 26). The

ALJ discounted Dr. Simpson’s opinion because Dr. Simpson lacked training in the

disability program and offered a medical source statement at the request of Mr.

Kincade’s counsel. (Doc. 6-3, p. 26). The ALJ found that the record lacked

confirmation of a treating relationship between Dr. Simpson and Mr. Kincade and

that Dr. Simpson’s opinion lacked underlying support from treatment notes. (Doc.

6-3, p. 26). The ALJ also found that Dr. Simpson’s opinion was inconsistent with

Mr. Kincade’s “routine and conservative medical treatment,” Mr. Kincade’s “largely


                                        19
stable physical condition,” and Mr. Kincade’s daily activities, including managing

medical appointments. (Doc. 6-3, p. 26). The ALJ noted that Dr. Simpson’s

conclusion about Mr. Kincade’s inability to work was “an administrative finding

reserved to the Commissioner.” (Doc. 6-3, p. 26).

      C.     Analysis

      Mr. Kincade maintains that the ALJ should have accepted the medical source

statement that Dr. Simpson completed. (Doc. 8, p. 13). Generally, “the medical

opinion of a specialist about medical issues related to his or her area of specialty [is

due more weight] than . . . the medical opinion of a source who is not a specialist.”

20 C.F.R. § 404.1527(c)(5). And “[a]bsent ‘good cause,’ an ALJ is to give the

medical opinions of treating physicians ‘substantial or considerable weight.’”

Winschel, 631 F.3d at 1179 (quoting Lewis v. Callahan, 125 F.3d 1436, 1440 (11th

Cir. 1997)). When an ALJ does not give a treating physician’s opinion considerable

weight, an ALJ must clearly articulate the reasons for her decision. Winschel, 631

F.3d at 1179. Good cause exists when:

      (1) [the] treating physician’s opinion was not bolstered by the evidence;
      (2) evidence supported a contrary finding; or (3) [the] treating
      physician’s opinion was conclusory or inconsistent with the doctor’s
      own medical records.

Phillips v. Barnhart, 357 F.3d 1232, 1241 (11th Cir. 2004); Lustgarten v. Comm’r

of Soc. Sec., No. 17-14763, 2019 WL 6048534, at *2 (11th Cir. Nov. 15, 2019)

(quoting Phillips for good cause framework).
                                          20
      The ALJ erred in discounting Dr. Simpson’s opinion based on the finding that

the “medical treatment notes . . . [do not establish] a treating relationship [with Dr.

Simpson] . . . before or after [Mr. Kincade’s] alleged onset date.” (Doc. 6-3, p. 26).

Mr. Kincade’s medical records confirm that Mr. Kincade saw Dr. Simpson in 2002,

2004, October and November 2016, and January 2017. In June 2016, Dr. Morgan

planned to discuss Mr. Kincade’s case with Dr. Simpson.               See 20 C.F.R.

§ 404.1527(a)(2) (“Treating source means . . . [an] acceptable medical source who

provides [a claimant], or has provided [a claimant], with medical treatment or

evaluation and who has, or has had, an ongoing treatment relationship with [a

claimant].”).   Consequently, the ALJ’s reliance on the absence of a treating

relationship to discount Dr. Simpson’s opinion is not supported by substantial

evidence.

      The ALJ gave little weight to Dr. Simpson’s opinion because Mr. Kincade’s

attorney asked Dr. Simpson and Dr. Morgan to complete a functional questionnaire.

(Doc. 6-3, p. 26; see also Doc. 6-11, pp. 56-57). But “the mere fact that a medical

report is provided at the request of counsel or, more broadly, the purpose for which

an opinion is provided, is not a legitimate basis for evaluating the reliability of the

report.” Tavarez v. Comm’r of Soc. Sec., 638 Fed. Appx. 841, 847 (11th Cir. 2016)

(internal quotation marks omitted) (quoting Reddick v. Chater, 157 F.3d 715, 726




                                          21
(9th Cir. 1998)). The ALJ erred in discounting Dr. Simpson’s opinion because Mr.

Kincade’s attorney asked Dr. Simpson to complete a functional report.15

       With respect to the ALJ’s finding that Dr. Simpson was not familiar with the

“disability program [and] its evidentiary requirements,” a source’s “understanding

of [the] disability programs and the[] evidentiary requirements” is a factor that an

ALJ may consider. 20 C.F.R. § 404.1527(c)(6). But the ALJ did not consider Dr.

Simpson’s ENT specialization when she weighed his medical opinion. (Doc. 14, p.

3); 20 C.F.R. § 404.1527(c)(5). Because the ALJ cited one experience factor but did

not discuss the other one, the ALJ’s reliance on § 404.1527(c)(6) is an inadequate

reason to discount Dr. Simpson’s opinion.

       Substantial evidence supports the other reasons that the ALJ gave for

discounting Dr. Simpson’s opinion. The ALJ found that Dr. Simpson did not

indicate which medical records he relied on to support his opinion. (Doc. 6-3, p.

26). Dr. Simpson did not attach medical records to the functional questionnaire.

(Doc. 6-11, pp. 53-55). But Dr. Simpson did annotate several of his answers,

including his estimate that Mr. Kincade would likely miss more than four days

monthly due to Meniere’s disease. (Doc. 6-11, p. 55). Dr. Simpson stated: “This is




15
   Mr. Kincade has the burden to prove disability. See 20 C.F.R. § 404.1512(a); Moore v. Barnhart,
405 F.3d 1208, 1211 (11th Cir. 2005); Bailey v. Soc. Sec. Admin., Comm’r, 791 Fed. Appx. 136,
139 (11th Cir. 2019) (citing Moore). Consequently, counsel’s request that Dr. Simpson provide a
treating source statement for Mr. Kincade is logical.
                                               22
a not well defined estimate based on [Mr. Kincade’s] history and having [t]his

problem weekly on average.” (Doc. 6-11, p. 55). The ALJ could reasonably

conclude that Dr. Simpson’s statement concerning absenteeism was not reliable

because Dr. Simpson based the answer on Mr. Kincade’s self-reports of weekly

Meniere’s episodes. And the ALJ discounted Mr. Kincade’s subjective testimony,

a finding which Mr. Kincade appears to challenge only with respect to daily

activities. (Doc. 8, pp. 23-25). Consequently, the ALJ had good cause to discount

Dr. Simpson’s “not well defined” estimate of the days Mr. Kincade would miss due

to Meniere’s symptoms.

      Substantial evidence supports the ALJ’s finding that Dr. Simpson’s opinion

was inconsistent with Mr. Kincade’s medical records. (Doc. 6-3, p. 26). Following

his May 2016 onset date, Mr. Kincade’s medical records reflect periodic flare-ups

and gaps in treatment. Mr. Kincade saw Dr. Morgan once in 2016 and Dr. Simpson

three times from 2016 to 2017. After a Meniere’s attack, Mr. Kincade reported

hearing loss, vertigo, imbalance, tinnitus, and nausea. Mr. Kincade’s treatment

regimen of steroids, Valium, hydrochlorothiazide, and other medication varied little

during these visits. After receiving treatment, Mr. Kincade reported improvement

or did not return for treatment until he had another attack. According to Dr.

Simpson, as of October 2017, Mr. Kincade was taking only hydrochlorothiazide to

manage his Meniere’s symptoms. (Doc. 6-11, p. 54). Consequently, substantial


                                        23
evidence supports the ALJ’s finding that Mr. Kincade experienced periods of

Meniere’s flare-ups with significant symptoms followed by months of stability with

conservative treatment. (Doc. 6-10, p. 28; see Doc. 6-11, p. 54). Therefore, the ALJ

appropriately discounted Dr. Simpson’s opinion that Mr. Kincade would miss more

than four days monthly due to Meniere’s symptoms.

      The ALJ also relied on Mr. Kincade’s ability to perform daily activities and

attend medical appointments to discount Dr. Simpson’s opinion. (Doc. 6-3, p. 26).

Mr. Kincade’s treatment records with Dr. Elliott support this finding. Mr. Kincade

saw Dr. Elliott for primary care three times in 2017. Mr. Kincade told Dr. Elliott

that he was dealing with Meniere’s problems, but he also reported that he had a good

exercise routine, no physical disability, and normal daily activities. (Doc. 6-11, pp.

7, 13, 23). Mr. Kincade identified some medical records which contain notes about

him missing a therapy appointment because of Meniere’s symptoms and

experiencing chronic vertigo and tinnitus. (Doc. 8, pp. 22-23; Doc. 6-11, pp. 30,

32). But the existence of contrary daily activity evidence does not mean that the

ALJ’s reason for discounting Dr. Simpson’s opinion lacks substantial evidence—the

ALJ must substantiate good cause adequately, not perfectly.

      Consistent with Denomme v. Comm’r, Soc. Sec. Admin., 518 Fed. Appx. 875

(11th Cir. 2013), the ALJ appropriately discounted Dr. Simpson’s opinion that Mr.

Kincade would be unable to perform basic work activities because of Meniere’s


                                         24
disease. (Doc. 6-3, p. 26; Doc. 6-11, p. 55). Under the Social Security Act, “the

Commissioner, not a claimant’s physician, is responsible for determining whether a

claimant is statutorily disabled.” Denomme, 518 Fed. Appx. at 877. And “[a]

statement by a medical source that [a claimant is] ‘disabled’ or ‘unable to work’ does

not mean that [the Commissioner] will determine that [the claimant is] disabled.”

Denomme, 518 Fed. Appx. at 878 (internal quotation marks omitted) (quoting 20

C.F.R. §§ 404.1527(d)(1)).

       An ALJ meets the good cause standard by “articulating at least one specific

reason for disregarding the opinion [when] the record support [that reason].”

D’Andrea v. Comm’r of Soc. Sec. Admin., 389 Fed. Appx. 944, 948 (11th Cir. 2010).

Although the ALJ’s opinion contains several errors, under the social security

regulations and circuit precedent, substantial evidence supports the ALJ’s decision

to discount Dr. Simpson’s opinion.

       D.    Mr. Kincade’s RFC Challenge

       Mr. Kincade challenges the ALJ’s RFC determination, arguing that the daily

activity evidence does not establish that he can perform light work. (Doc. 8, pp. 23-

25).   As explained above, several medical records show that Mr. Kincade’s

Meniere’s disease did not prevent him from exercising, performing daily activities,

or traveling to the beach. Also, the ALJ discounted Mr. Kincade’s subjective

testimony for reasons beyond his daily activities. (Doc. 6-3, pp. 26-27). Mr.


                                         25
Kincade does not contest those reasons, and an ALJ does not have to include

limitations within an RFC when substantial evidence supports the ALJ’s reasons for

excluding them. Consequently, on this record, the Court finds no error in the ALJ’s

formulation of Mr. Kincade’s RFC.

V.    CONCLUSION

      As stated above, this Court may not substitute its judgment for the judgment

of the ALJ. Because substantial evidence supports several of the ALJ’s reasons for

discounting Dr. Simpson’s opinion, the Court affirms the Commissioner’s decision.

      DONE this 30th day of March, 2020.


                                    _________________________________
                                    MADELINE HUGHES HAIKALA
                                    UNITED STATES DISTRICT JUDGE




                                        26
